DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2022 has been entered.
Claims 2 and 15 are canceled; claims 1, 3-14 and 16-22 are pending.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “the spoken command being determined by the device as being as being intentionally provided to hail the vehicle, wherein transmission of the location information and the identification information is prevented when the spoken command is determined to be unintentionally provided” is not supported by the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 11-12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS) in view of Kentley-Klay et al., US Patent No. 10,317,897 and further in view of Kemler et al., US Patent No. 10,272,827 B1.
Claim 1, Ledyard discloses (fig 4) a device for hailing a vehicle, comprising: 
a location sensor configured to output location information indicative of a location of the device (fig 17, GPS, [0075] alert device 102 calculates the passenger alert device position coordinates and transmits them to the transportation server 108); 
a device interface configured to detect a gesture of a user while holding the device (fig 4 [0046] the passenger activates the passenger alert device 102 by pressing a button 126), and
wherein the gesture causes the vehicle to be hailed for the user (fig 4 [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108) responsive to the gesture being detected as the predefined gesture (fig 4 [0046] the passenger activates the passenger alert device 102 by pressing a button 126) and the gesture being determined by the device as being intentionally provided to hail the vehicle (fig 4 [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140); and 
a transmitter configured to transmit the location information ([0075] the passenger alert device 102 calculates the passenger alert device position coordinates and transmits them to the transportation server 108) and identification information of the device ([0042] alert signal 140 may contain a passenger alert device ID) to a dispatch server system (fig 4 [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108), 
wherein the transmitter transmits the location information and the identification information ([0042] alert signal 140 may contain such information as the identity of the passenger, pick-up location, destination and/or payment information directly) responsive to the gesture being detected (fig 4, [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140) and the gesture being determined by the device as being intentionally provided to hail the vehicle (fig 4 [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140),  
wherein a preset destination for a ride in the vehicle for the user is predefined for the identification information of the device ([0042] alert signal 140 may contain a passenger alert device ID, which may be correlated to a database 116 (see FIG. 5) including such information as passenger identity, pick-up location, destination location and/or payment information), and 
wherein transmission of the location information and the identification information of the device to the dispatch server system (fig 4, [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108) causes the dispatch server system to summon the vehicle ([0046] the transportation server 108 transmits a dispatch signal 1402 (see FIG. 14) in step 408. The transportation vehicle 104 receives the dispatch signal 1402 from the transportation server 108 in step 410) to the location of the device, pick up the user, and provide the ride for the user to the preset destination ([0046] The transportation vehicle 104 then drives to a designated pick-up location and approaches a passenger for pickup and delivery to the passenger's desired destination in step 412).  
But does not explicitly disclose,
wherein the gesture comprises a particular physical movement of the device caused by movement of an arm of the user while the user holds the device, wherein the device interface detects whether the gesture is a predefined gesture set to cause vehicle hailing,
wherein transmission of the location information and the identification information is prevented when the gesture is determined to be unintentionally provided,
However, as Kentley-Klay discloses wherein the gesture comprises a particular physical movement of the device caused by movement of an arm of the user while the user holds the device (col 3: 55-65, a passenger 320 would typically hail a vehicle and, as such, are indicative of a twisting of the wrist and/or an extension of the arm, though other gesture signals are contemplated), wherein the device interface detects whether the gesture is a predefined gesture set to cause vehicle hailing (col 3: 55-65, sensors can be used to perform gesture recognition and output a passenger input signal. As non-limiting examples, such passenger input signals may be representative of a how a passenger 320 would typically hail a vehicle).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard invention with Kentley-Klay invention to include the claimed limitation(s) so as to allow the system to be implemented with sensors in order to recognize user/passenger arm movement to cause vehicle hailing.
But Ledyard and Kentley-Klay invention is silent on,
wherein transmission of the location information and the identification information is prevented when the gesture is determined to be unintentionally provided.
However, as Kemler discloses wherein transmission of the location information and the identification information (col 10: 18-24, the request 404 includes user information which can include or be used to identify the user's client device and/or credentials for authenticating the user and identifying the user's account information as described above. The request 404 also includes the current location of the client computing device 220) is prevented when the gesture is determined to be unintentionally provided (fig 4, would you like to be picked up? No).  That is, the user has no intention to be picked up. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard and Kentley-Klay invention with Kemler invention to include the claimed limitation(s) so as to allow the device to be implemented with application to detect a user gesture in order not to send a request for a ride.
Claim 3, Ledyard as modified discloses the device of claim 1, wherein the device is a dedicated device for summoning the vehicle to the location of the device for the ride to the preset destination (Ledyard fig 4 [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108).  
Claim 5, Ledyard as modified discloses the device of claim 1, wherein the preset destination predefined for the identification information of the device is defined during setup of the device (Ledyard [0038] In the case of pre-arranged transportation systems, the alert signal may also optionally include the pick-up location 144 and the destination 146. Other information that may be useful to the system may also be included. In some embodiments of the invention, the information may be coded or linked to further information found in a database 116 (see FIG. 5)).  
Claim 6, Ledyard as modified discloses the device of claim 1, wherein a predefined restriction for the ride in the vehicle for the user is predefined for the identification information of the device (Ledyard [0042] the alert signal 140 may contain a passenger alert device ID, which may be correlated to a database 116 (see FIG. 5) including such information as passenger identity, pick-up location, destination location and/or payment information).  
Claim 11, Ledyard as modified discloses the device of claim 1, wherein the device is a hardware fob (Ledyard fig 6, [0053] the passenger alert device 102 is fashioned as a key fob that can be attached to a key chain).  
Claim 12, Ledyard as modified discloses the device of claim 1, further comprising: 
a controller (fig 7, CPU) configured to control operation of the location sensor ([0075] Using GPS processing systems, the passenger alert device 102 calculates the passenger alert device position coordinates and transmits them to the transportation server 108), the device interface (fig 7, input button, display), and the transmitter (fig 7, [0054] The transceiver 130), wherein the controller is configured to execute a limited set of computer-executable instructions ([0088] the function parameters are programmed into the passenger alert device 102).  
Claim 14, see claim 1 for the rejection, Ledyard discloses a method of hailing a vehicle for a ride using a device, the method comprising: 
outputting location information indicative of a location of the device; 
detecting a gesture of a user while holding the device, wherein the gesture comprises a particular physical movement of the device caused by movement of an arm of the user while the user holds the device, wherein detecting the gesture of the user comprises detecting whether the gesture is a predefined gesture set to cause vehicle hailing, and wherein the gesture causes the vehicle to be hailed for the user responsive to the gesture being detected as the predefined gesture and the gesture being determined by the device as being intentionally provided to hail the vehicle; and 
transmitting the location information and identification information of the device to a dispatch server system from the device, wherein the transmitter transmits the location information and the identification information responsive to the gesture being detected and the gesture being determined by the device as being intentionally provided to hail the vehicle, 
wherein transmission of the location information and the identification information is prevented when the gesture is determined to be unintentionally provided, wherein a preset destination for a ride in the vehicle for the user is predefined for the identification information of the device, and 
wherein transmission of the location information and the identification information of the device to the dispatch server system causes the dispatch server system to summon the vehicle to the location of the device, pick up the user, and provide the ride for the user to the preset destination.  
Claim 17, Ledyard as modified discloses the method of claim 14, wherein a predefined restriction for the ride in the vehicle for the user is predefined for the identification information of the device (Ledyard [0042] the alert signal 140 may contain a passenger alert device ID, which may be correlated to a database 116 (see FIG. 5) including such information as passenger identity, pick-up location, destination location and/or payment information).  
Claim(s) 4, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS), Kentley-Klay et al., US Patent No. 10,317,897 and Kemler et al., US Patent No. 10,272,827 B1 in view of Kentley et al., US 2017/0123422. 
Claim 4, Ledyard as modified discloses the device of claim 1, 
but Ledyard, Kentley-Klay and Kemler invention is silent on, 
wherein the location information transmitted by the transmitter is updated over time as the device is moved prior to pickup of the user to dynamically set a pickup location for the ride in the vehicle for the user.  
However, as Kentley discloses wherein the location information transmitted by the transmitter is updated over time as the device is moved prior to pickup of the user to dynamically set a pickup location for the ride in the vehicle for the user ([0150] the autonomous vehicle system 3602 is able to identify a map tile corresponding to the GPS location of the user device 3600 and may update the map tile in real time if the user decides to move to a different location before being picked up).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard, Kentley-Klay and Kemler invention with Kentley invention to include the claimed limitation(s) so as to allow the system to update the client’s location in real time in order to pick up the client at the current location.
Claim 13, Ledyard as modified discloses the device of claim 1, 
but Ledyard, Kentley-Klay and Kemler invention is silent on, 
wherein the vehicle is an autonomous vehicle.  
However, as Kentley discloses wherein the vehicle is an autonomous vehicle (fig 1, [0054] a fleet of autonomous vehicles 109 (e.g., one or more of autonomous vehicles 109a to 109e) operating as a service, each autonomous vehicle 109 being configured to self-drive a road network).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard, Kentley-Klay and Kemler invention with Kentley invention to include the claimed limitation(s) so as to allow the system to implement a fleet of autonomous vehicles in order to provide self-driving service to customers.
Claim 16, see claim 4 for the rejection, Ledyard as modified discloses the method of claim 14, wherein the location information transmitted by the transmitter is updated over time as the device is moved prior to pickup of the user to dynamically set a pickup location for the ride in the vehicle for the user.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS), Kentley-Klay et al., US Patent No. 10,317,897 and Kemler et al., US Patent No. 10,272,827 B1 in view of Fujimoto, US 2018/0129981.  
Claim 7, Ledyard as modified discloses the device of claim 6, 
but Ledyard, Kentley-Klay and Kemler invention is silent on, 
wherein the predefined restriction prohibits ridesharing when the user is riding in the vehicle.  
However, as Fujimoto discloses wherein the predefined restriction prohibits ridesharing when the user is riding in the vehicle ([0111] to prevent the output of content for collecting rideshares in response to a request of a rider who does not wish to share a ride).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard, Kentley-Klay and Kemler invention with Fujimoto invention to include the claimed limitation(s) so as to allow the system to control whether a rider wish to share a ride or not with other in order to provide ride-sharing service according to customer desires.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS), Kentley-Klay et al., US Patent No. 10,317,897 and Kemler et al., US Patent No. 10,272,827 B1 in view of Murray et al., US 2004/0049424 (IDS).  
Claim 8, Ledyard as modified discloses the device of claim 6, 
but Ledyard, Kentley-Klay and Kemler invention is silent on, 
wherein the predefined restriction specifies a whitelist of passengers permitted to ride in the vehicle with the user.  
However, as Murray discloses wherein the predefined restriction specifies a whitelist of passengers permitted to ride in the vehicle with the user ([0086] FIG. 3 shows rideshare participant 304 added to the travel buddy list 308 of rideshare participant 300. FIG. 5 shows another exemplary travel buddy list 502. The travel buddy list contains the names of all the riders with whom an individual has chosen to rideshare for future rides).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard, Kentley-Klay and Kemler invention with Murray invention to include the claimed limitation(s) so as to allow the system to provide a rider with a list of other rider(s) that is/are acceptable to the rider for the trip thereby improving customer service to the riders.    
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS), Kentley-Klay et al., US Patent No. 10,317,897 and Kemler et al., US Patent No. 10,272,827 B1 in view of Outwater et al., US 2017/0115125.  
Claim 9, Ledyard as modified discloses the device of claim 1, further comprising: 
but Ledyard, Kentley-Klay and Kemler invention is silent on,  
a light assembly configured to illuminate responsive to the vehicle being within a preset distance from the location of the device prior to pickup of the user.  
However, as Outwater discloses a light assembly configured to illuminate responsive to the vehicle being within a preset distance from the location of the device prior to pickup of the user ([0076] the light signal 143 is detected with a camera of the receiving device and distinguished on the basis of the code. At step 139 the location of the sending device within the view of the camera is determined, based on the distinguished light signal).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard, Kentley-Klay and Kemler invention with Outwater invention to include the claimed limitation(s) so as to allow the system to implement emitting a light signal code in order for the receiver to recognize the illuminated coded for picking up the right client.
Claim 18, Ledyard as modified discloses the method of claim 14, further comprising: 
but Ledyard, Kentley-Klay and Kemler invention is silent on,  
illuminating a light assembly of the device responsive to the vehicle being within a preset distance from the location of the device prior to pickup of the user.  
However, as Outwater discloses illuminating a light assembly of the device responsive to the vehicle being within a preset distance from the location of the device prior to pickup of the user ([0076] the light signal 143 is detected with a camera of the receiving device and distinguished on the basis of the code. At step 139 the location of the sending device within the view of the camera is determined, based on the distinguished light signal).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard, Kentley-Klay and Kemler invention with Outwater invention to include the claimed limitation(s) so as to allow the system to implement emitting a light signal code in order for the receiver to recognize the illuminated coded for picking up the right client.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS), Kentley-Klay et al., US Patent No. 10,317,897 and Kemler et al., US Patent No. 10,272,827 B1 in view of Iagnemma et al., US 2018/0053276 (IDS).  
Claim 10, Ledyard as modified discloses the device of claim 1, further comprising: 
but Ledyard, Kentley-Klay and Kemler invention is silent on,  
a light assembly configured to illuminate a first color responsive to the vehicle being within a first preset distance from the location of the device prior to pickup of the user and a second color responsive to the vehicle being within a second preset distance from the location of the device prior to pickup of the user.  
However, as Iagnemma teaches (fig 7, colour 1, colour 2, colour 3 broadcast hailing request, [0041] 5. A sequence of colors 62, 64, 66 can be displayed by the hailing device. The pattern can be changed temporarily as can the intensity of the light. Temporal and spectral control of the light can be handled by light modulation processes 310 running on the hailing device 300) hence a light assembly configured to illuminate a first color responsive to the vehicle being within a first preset distance from the location of the device prior to pickup of the user and a second color responsive to the vehicle being within a second preset distance from the location of the device prior to pickup of the user as a skilled artisan in the art would have recognized the teaching and to adapt it to arrive at the claimed invention. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard, Kentley-Klay and Kemler invention with Iagnemma invention to include the claimed limitation(s) so as to allow the system to adjust emitting a light signal at different colors and intensity as it approaches a person in order for the person to see the sign light from a far distance not being overwhelmed at a closer distance. 
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS) in view of Li, US 2018/0374002 and further in view of Wheeler et al., US Patent No. 10,102,702 B1.  
Claim 19, Ledyard discloses ([fig 4]) a device for hailing a vehicle, comprising: 
a location sensor configured to output location information indicative of a location of the device ([fig 17] GPS, [0075] alert device 102 calculates the passenger alert device position coordinates and transmits them to the transportation server 108); 
and 
a transmitter configured to transmit the location information ([0075] the passenger alert device 102 calculates the passenger alert device position coordinates and transmits them to the transportation server 108) and identification information of the device ([0042] alert signal 140 may contain a passenger alert device ID) to a dispatch server system ([fig 4] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108), 
wherein a preset destination for a ride in the vehicle for the user is predefined for the identification information of the device ([0042] alert signal 140 may contain a passenger alert device ID, which may be correlated to a database 116 (see FIG. 5) including such information as passenger identity, pick-up location, destination location and/or payment information), and 
wherein transmission of the location information and the identification information of the device to the dispatch server system  ([fig 4] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108) causes the dispatch server system to summon the 25P090004-US-04CON/CRSP-00 7C vehicle ([0046] the transportation server 108 transmits a dispatch signal 1402 (see FIG. 14) in step 408. The transportation vehicle 104 receives the dispatch signal 1402 from the transportation server 108 in step 410) to the location of the device, pick up the user, and provide the ride for the user to the preset destination ([0046] The transportation vehicle 104 then drives to a designated pick-up location and approaches a passenger for pickup and delivery to the passenger's desired destination in step 412).  
But is silent on,
a device interface configured to detect a spoken command vocalized by a user of the device, 
wherein the device interface detects whether the spoken command is a predefined spoken command set to cause vehicle hailing, and 
wherein the spoken command causes the vehicle to be hailed for the user responsive to the spoken command being detected as the predefined spoken command and the spoken command being determined by the device as being as being intentionally provided to hail the vehicle; and 
wherein the transmitter transmits the location information and the identification information responsive to the spoken command being detected and the spoken command being determined by the device as being as being intentionally provided to hail the vehicle, 
wherein transmission of the location information and the identification information is prevented when the spoken command is determined to be unintentionally provided.
However, as Li discloses a device interface configured to detect a spoken command vocalized by a user of the device ([0131] device may also have a touch-sensitive screen as a display and interface and a voice recognition component to receive a user's verbal command or audio input), 
wherein the device interface detects whether the spoken command is a predefined spoken command set to cause vehicle hailing ([0162] The short sentence may contain one or a few words only, such as “Hailing”, “Booking”, “Booking now”, “Hail a car”, etc.), and 
wherein the spoken command causes the vehicle to be hailed for the user ([0162] a verbal process, a user may say “Open car app” to start an app. If one-action is preferred, the user may say a short sentence to complete a hailing request) responsive to the spoken command being detected as the predefined spoken command ([0162] The short sentence may contain one or a few words only, such as “Hailing”, “Booking”, “Booking now”, “Hail a car”, etc.); and 
wherein the transmitter transmits the location information ([0133] message contains the user's request for reserving a vehicle, the time data, and location info of the user) and the identification information ([0045] During a reservation process, a user name is submitted, [0049] At step 122, user ID is utilized) responsive to the spoken command being detected ([0162] If a pickup place other than a current location is desired or a later pickup time is decided, the user may say several sentences to input the info) and the spoken command being determined by the device as being as being intentionally provided to hail the vehicle ([0162] short sentence may contain one or a few words only, such as “Hailing”, “Booking”, “Booking now”, “Hail a car”, etc. If a pickup place other than a current location is desired or a later pickup time is decided, the user may say several sentences to input the info),
wherein transmission of the location information and the identification information ([0162] If a pickup place other than a current location is desired or a later pickup time is decided, the user may say several sentences to input the info).    
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard invention with Li invention to include the claimed limitation(s) so as to allow a user of an electronic device to input a voice command in order to hail a ride thereby enhancing user functionality. 
But Ledyard and Li invention is silent on,
is prevented when the spoken command is determined to be unintentionally provided.
However, as Wheeler discloses is prevented when the spoken command is determined to be unintentionally provided (fig 4, col 4: 14-18, a check is made to determine whether the prompt has been detected. Since the VR controller in only monitoring for the prompt, it is possible to reliably detect the existence of a spoken command with low probability of false activations, col 4: 29-33, The user feedback signal confirms to the user that the prompt has been recognized when it has been spoken or warns the user that an action might be inadvertently initiated when the prompt was not intentionally uttered by the user).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard and Li invention with Wheeler invention to include the claimed limitation(s) so as to allow an electronic device to provide a feedback to the user of a voice command in order for the user to confirm an action by the user.  
Claim 20, Ledyard as modified discloses the device of claim 19, wherein a predefined restriction for the ride in the vehicle for the user is predefined for the identification information of the device (Ledyard [0042] the alert signal 140 may contain a passenger alert device ID, which may be correlated to a database 116 (see FIG. 5) including such information as passenger identity, pick-up location, destination location and/or payment information).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS), Li, US 2018/0374002 and Wheeler et al., US Patent No. 10,102,702 B1 in view of Fujimoto, US 2018/0129981. 
Claim 21, Ledyard as modified discloses the device of claim 20, 
but Ledyard, Li and Wheeler invention is silent on, 
wherein the predefined restriction prohibits ridesharing when the user is riding in the vehicle.
However, as Fujimoto discloses wherein the predefined restriction prohibits ridesharing when the user is riding in the vehicle ([0111] to prevent the output of content for collecting rideshares in response to a request of a rider who does not wish to share a ride).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard, Li and Wheeler invention with Fujimoto invention to include the claimed limitation(s) so as to allow the system to control whether a rider wish to share a ride or not with other in order to provide ride-sharing service according to customer desires. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS), Li, US 2018/0374002 and Wheeler et al., US Patent No. 10,102,702 B1 in view of Iagnemma et al., US 2018/0053276 (IDS). 
Claim 22, Ledyard as modified discloses the device of claim 19, further comprising: 
but Ledyard, Li and Wheeler invention is silent on, 
a light assembly configured to illuminate a first color responsive to the vehicle being within a first preset distance from the location of the device prior to pickup of the user and a second color responsive to the vehicle being within a second preset distance from the location of the device prior to pickup of the user.
However, as Iagnemma teaches (fig 7, colour 1, colour 2, colour 3 broadcast hailing request, [0041] 5. A sequence of colors 62, 64, 66 can be displayed by the hailing device. The pattern can be changed temporarily as can the intensity of the light. Temporal and spectral control of the light can be handled by light modulation processes 310 running on the hailing device 300) hence a light assembly configured to illuminate a first color responsive to the vehicle being within a first preset distance from the location of the device prior to pickup of the user and a second color responsive to the vehicle being within a second preset distance from the location of the device prior to pickup of the user as a skilled artisan in the art would have recognized the teaching and to adapt it to arrive at the claimed invention. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard, Li and Wheeler invention with Iagnemma invention to include the claimed limitation(s) so as to allow the system to adjust emitting a light signal at different colors and intensity as it approaches a person in order for the person to see the sign light from a far distance not being overwhelmed at a closer distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647